By the Court.—Freedman, J.
The motion for a new trial, on the case and exceptions, and certain affidavits imputing perjury to one of plaintiff’s witnesses, was properly denied for the reasons assigned by the learned judge below. Upon the case as made, and especially in view of the admissions made at the trial by the defendant Schmidt, which were to about the same effect as the testimony of the witness which is now sought to be falsified by a mere affidavit, the legal inference is, that the subsequent statement in the affidavit of the witness rather than his testimony given at the trial, is false.
The order appealed from should be affirmed, with costs.
Speir, J., concurred.